Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
7, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 7, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00298-CV
____________
 
IN RE WILLIE FIELD WILLIAMS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On
March 30, 2005, relator filed a
petition for writ of mandamus in this court. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004B05); see also Tex. R. App. P. 52.  In his petition, relator
sought to have this court compel the Honorable Mary Lou Keel, presiding judge
of the 232nd District Court in Harris County, to rule on his motion for speedy
trial on the murder charge filed against him.
Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 7, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.